Citation Nr: 1409184	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for service-connected gastritis with an irritable duodenal bulb, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.     

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has not been added to the record since the December 2012 Supplemental Statement of the Case.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant (Veteran) if further action is required.


REMAND

In his April 2011 VA Form I-9, the Veteran requested a videoconference hearing before the Board.  On two subsequent occasions, a hearing has been scheduled for the Veteran at the RO.  The record indicates, however, that the Veteran has moved to Las Vegas, Nevada.  To accommodate the Veteran, a videoconference hearing should be scheduled near his home.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a location convenient for him near Las Vegas, Nevada at which he can offer testimony in support of his appeal before a Veterans Law Judge sitting in Washington, D.C.  The RO should notify the Veteran and his representative of the date, time, and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


